FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 326TH DISTRICT COURT OF TAYLOR COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on March 22, 2018,
the cause upon appeal to revise or reverse your judgment between

                                      Dawn Gaglione

                     11th Court of Appeals No. 11-16-00084-CV and
                          326th District Court Case No. 46369-C

                        Edward P. Rivas and Cynthia Rucker Allen

was determined; and therein our said Court made its order in these words:

      “This court has inspected the record in this cause and concludes that

there is no error in the judgment below. Therefore, in accordance with
this court’s opinion, the judgment of the trial court is in all things
affirmed. The costs incurred by reason of this appeal are taxed against
Dawn Gaglione."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JOHN M. BAILEY,
                                                  Justice of this said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on May 31, 2018.




                                                  SHERRY WILLIAMSON, CLERK
                                                                                                FILE COPY




                                             BILL OF COSTS

               TEXAS COURT OF APPEALS, ELEVENTH DISTRICT, AT EASTLAND

                                            No. 11-16-00084-CV

                                         Dawn Gaglione
                                               v.
                            Edward P. Rivas and Cynthia Rucker Allen

                   (No. 46369-C IN 326TH DISTRICT COURT OF TAYLOR COUNTY)

  COURTS OF APPEAL:
     TYPE OF FEE            CHARGES              PAID/NOT          DATE                    BY
                                                   PAID

FILING                            $205.00     E-PAID             04/04/2016   BLAKE SIMS

  TRIAL COURT FEE:
  Clerk’s Record - $603.90
  Reporter's Record - $340.00

         Balance of costs owing to the Eleventh Court of Appeals, Eastland, Texas: 0.00


         Court costs in this cause shall be paid as per the Judgment issued by this Court.


         I, Sherry Williamson, CLERK OF THE ELEVENTH COURT OF APPEALS OF THE
  STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
  the cost bill of THE COURT OF APPEALS FOR THE ELEVENTH DISTRICT OF TEXAS,
  showing the charges and payments, in the above numbered and styled cause, as the same
  appears of record in this office.

                                                            WITNESS, the HON. JOHN M. BAILEY,
                                                            Justice of this said Court, with the seal
                                                            thereof annexed at the City of Eastland,
                                                            on May 31, 2018.




                                                            SHERRY WILLIAMSON, CLERK